Citation Nr: 0938743	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-17 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina.



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the RO that 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective on April 19, 2005.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the April 19, 2005 effective date of the grant of 
service connection, the service-connected PTSD is shown to 
more nearly approximate the criteria for 30 percent 
evaluation.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected PTSD from 
April 19, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.130 including Diagnostic Code (Code) 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In an April 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  Furthermore, he was advised of how 
disability ratings and effective dates were assigned.  

With regard to the claim for an increased initial rating, the 
Board observes that the appeal of that issue arises from the 
decision that granted service connection for that disability.  

Once service connection has been granted, VA's VCAA notice 
obligations are fully satisfied, further notice is not 
warranted, and any defect in the notice is deemed to be non-
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records and examination reports, private 
physician's statements and the Veteran's statements.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  As such, there is no indication that 
there is any prejudice to the Veteran in considering this 
matter on the merits. See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

However, when the question for consideration is entitlement 
to a higher initial rating assigned following the grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The initial 30 percent for the Veteran's PTSD has been 
assigned under Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130 (2009).  

Pursuant to the General Rating Formula, a 30 percent is 
assigned for Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A rating of 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score. According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).  

An April 2005 VA treatment records note that the Veteran re-
experienced the traumatic events of his active service in the 
form of recurrent intrusive thoughts of the events.  

The Veteran suffered from flashbacks, persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness.  He has stopped playing golf, isolates 
himself, and sits with his back against the wall.  He in not 
in a relationship and the last one was a year prior to the 
April 2005 treatment.  However, he reported that he does have 
close contact with a son who lives a mile from him.  

The Veteran's mood was depressed and he reported having 
anxiety attacks.  He sleeps four hours a night and suffers 
from survivor guilt.  The Veteran reported that he was not 
suicidal at the time of treatment; however he has had 
suicidal thoughts in the past.  He reported that he drinks 
six beers and two glasses of wine three times a week, and 
that he has no legal history.  

The April 2005 VA treatment record also reveals an Axis I 
diagnosis of PTSD and an Axis V GAF score of 70.  The mental 
status examination noted that the Veteran's mood was 
depressed, his affect was pleasant, and his range of affect 
was appropriate.  

The Veteran had no suicidal or homicidal ideations, 
intentions and plans.  He was non-delusional, he was alert 
and oriented to person place and time, and his memory was 
intact as were his impulse control, insight, and judgment.  

A May 2006 VA treatment record noted that the Veteran had 
become more isolated and had a total lack of concentration 
and a total lack of motivation when faced with difficult 
situations.  He reported that he had to rely on his 
employees, he carried a pistol for protection when he 
traveled and that he was hypervigilant.  He also reported 
that he had six visits to addiction therapy and reduced his 
alcohol intake.  The axis I diagnosis was chronic PTSD and 
alcohol abuse.  

A February 2007 VA examination showed that the Veteran 
suffered from bouts of road rage, but that the Veteran would 
not act out.  The examiner noted that the Veteran had quit 
drinking.  

The examiner also noted that the Veteran was clean, neatly 
groomed, and appropriately dressed, his affect was normal, 
his mood was good and he was oriented to person, time, and 
place.  

The Veteran reported that he occasionally had suicidal 
thoughts, but that he had no intent to carry them out.  The 
examiner indicated that the Veteran was using a lot of sticky 
notes due to forgetfulness and noted some mild forgetfulness.  

The February 2007 examination showed that the Veteran's 
alcohol addiction was currently in remission, that he 
suffered from nightmares two to three times per week and that 
he gets a total of about four to four-in-a-half hours of 
sleep per night.  He had reported some road rage and 
decreased motivation and that he passes off important tasks 
and deadlines that he should be taking responsibility for.  
He also reported being short tempered with coworkers and that 
his professional success has "taken a back seat."  

The Veteran noted that his panic attacks were worsening (two 
to three times per week) and that there was no known trigger 
for the attacks.  The examiner noted that the Veteran had 
more paranoia and was more apathetic, and found nothing 
exciting about work anymore.  The Axis I diagnosis was PTSD 
and alcohol addiction in remission.  The Axis V diagnosis was 
a GAF score of 65.  

The Veteran suffered from occupational impairment as 
demonstrated by the Veteran's lack of interest and motivation 
in the success of his business and his passing off of 
important tasks and deadlines to his employees.  He also 
suffered from social impairment as seen by his isolation, his 
few personal relationships, and his diminished desire to 
engage in activities that he had previously enjoyed like 
playing golf.  

These impairments have been noted to be the result of such 
symptoms as depressed mood, lack of motivation, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  

The Veteran was given GAF scores of 70 and 65 indicating some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social or occupational but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Thus, for this period beginning on April 19, 2005, the Board 
finds that an increased rating for the service-connected PTSD 
is not for application.  

The medical evidence in this regard does not serve to show 
that the Veteran is experiencing social and occupational 
impairment manifested by reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereo typed speech; difficulty in 
understanding complex commands, impairment of short-and long-
term memory, impaired judgment, impaired abstract thinking, 
and difficulty in establishing and maintaining effective work 
and social relationships as required by the rating criteria.  

For example, the February 2007 VA examination noted the 
Veteran's speech to be unremarkable and spontaneous, his 
affect was normal, his mood was good.  The examiner further 
noted the Veteran's thought process and content to be 
unremarkable with remote memory intact.  Moreover, the record 
indicates that the Veteran is still running his own business.  
Hence, the Veteran's symptomatology more nearly approximates 
the criteria for 30 percent evaluation.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for a rating higher than 
that assigned, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An increased initial rating in excess of 30 percent for the 
service-connected PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


